OPINION OF THE COURT
FLAHERTY, Justice.
Anthony Hogan brings this direct appeal from judgment of sentence imposed after conviction in a jury trial of murder of the second degree. The charges stem from the shooting death of Philadelphia Police Officer John McEntee on February 20, 1971.
Appellant raises seven assignments of error, five of these concern the testimony of his co-felon Marvin Bullock: (1) allowing Bullock to testify denied appellant’s right of confrontation; (2) admission of Bullock’s confession on redirect was error because (a) it was fruit of the poisonous tree, (b) it denied appellant his right of effective confrontation, and (c) its prejudicial impact outweighed its probative value; (3) prohibiting the defense from cross-examining Bullock about a prior arrest for disorderly conduct was error; (4) the court *448improperly removed juror No. 2 and (5) the court erred in refusing to excuse juror No. 11. We have carefully examined the briefs and the record and have concluded appellant is entitled to no relief.
Judgment of sentence affirmed.